Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment submitted 06/30/2022 has been entered. Claims 1-20 remain pending.

The amendments to the claims have overcome each and every objection to the claims made in Non-Final Rejection mailed 03/31/2022 and those objections are hereby withdrawn. 

The amendments to the claims have overcome each and every rejection under 35 USC 112(b) made in Non-Final Rejection mailed 03/31/2022 and those rejections are hereby withdrawn. 
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below. 
(a) Regarding claims 10 and 11: 
(i) The Applicant argues incorporating the vortex tube of Kronogard into the disclosure of Kitaguchi is not obvious since the vortex tube of Kronogard “divides flow into a cold flow that is critically needed in Kronogard for cooling parts of the gas engine” and “there is no reason to choose this location based upon the teaching of either reference”. 
(ii) The Examiner respectfully disagrees. The motivation of adding a vortex tube to the pressurized air duct to supply warm air to an anti-ice system stands alone and would be obvious to one of ordinary skill in the art. Further, Kitaguchi discloses wherein compressed air is bled from a combustor casing (38) through a turbine cooling air (TCA) line to the compressor (11), said TCA branching off to also supply the ejectors (51/52) with compressed air, thus there exists a direct benefit to the disclosure of Kitaguchi if the pressurized air duct as disclosed by Kitaguchi (comprising both TCA and driving air supply passage 71, Par 0093) is modified to provide both hot and cold air for use in an anti-ice system and to increase cooling capabilities, respectively.  For the above aforementioned reasons, the rejections are hereby maintained. 
	(b) Regarding claim 15: 
(i) The Applicant argues Kitaguchi does not establish “flow first through the bleed flow or low pressure path and then through the high pressure path” and cites steps 304 and 306 of Figure 3 of the present application and Figures 6 and 7 of Kitaguchi as evidence. 
(ii) The Examiner respectfully disagrees. Kitaguchi explicitly discloses wherein the pressurized air valve (regulation valves 74/75, Fig 3) are opened after the gas turbine engine (10) begins star-up (Par 0088) and the bleed valve (exhaust valves 47 and/or 48, Fig 3) are opened before the gas turbine engine (10) is started (Par 0134); and flow of lower pressure bleed air (from passages 44/45) is not completely prevented by nozzle (106) as it is only brought close to sealing portion (105). Additionally, the bleed air duct (comprising exhaust passages 44 and/or 45) of Kitaguchi will have flow before the bleed valve is opened since the bleed air duct supplies cooling air to turbine casing (26, Par 0060) upstream of the bleed valve (Fig 3) whereas the pressurized air duct does not (passages 71 and 72 and/or 73, Fig 3), i.e. there will be flow in the bleed air duct before the pressurized air valve is opened. 
(iii) Further, the claim does not require “flow first through the bleed flow or low pressure path and then through the high pressure path”, nor even require opening the bleed valve before the pressurized air valve. The specification of the present application does not directly or implicitly require the specific order of steps as argued by the applicant (e.g. Par 0040 of the present application which describes valve 128 substituting for both valves 102 and 106, i.e. opening of the valve would allow flow for both the bleed air duct and pressurized air duct to begin at the same time). As a result, even if such an embodiment were disclosed, “it would be improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps”, Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003); and “a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment”, Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See MPEP 2111.01(II).  For the above aforementioned reasons, the rejection is hereby maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190153963 to Kitaguchi.
(a) Regarding claim 15: 
(i) Kitaguchi discloses a method for starting a gas turbine engine (see abstract; Pars 0009/0055/0088-0089/0134) comprising: 
rotating (Par 0055) a core spool (compressor 11, turbine 13, and rotor 32; Par 0052; Fig 3) which drives air (Par 0055) through a core flow path (flow of air, Pars 0054-0055); 
opening (Pars 0088-0089/0134) a bleed valve (exhaust valves 47 and/or 48, Fig 3) in a bleed air duct (low pressure bleed passage 41, low pressure passage 44; and/or medium pressure bleed passage 42, medium pressure exhaust passage 45; Figs 3/6-7) that is in communication (Par 0057/0085, Fig 3) with the core flow path at a first entrance point (low pressure bleed chamber 25a and/or medium pressure bleed chamber 25b, Fig 3) whereby a bleed air flow flows through the bleed air duct (Pars 0060/0085); 
opening (Pars 0088-0089/0134) a pressurized air valve (regulation valve 74 and/or 75, Fig 3) in a pressurized air duct (driving air supply passage 71, low pressure driving air supply passage 72 and/or medium pressure driving air supply passage 73, and turbine cooling air line TCA, Fig 3; Par 0093) that is in communication with the core flow path at a second entrance point (combustor casing 38, Fig 3, Par 0086/0093) downstream of the first entrance point (Fig 3); and 
communicating pressurized air from the pressurized air duct to an eductor outlet (nozzle 106 of low and/or medium pressure ejectors 51/52, Pars 0086-0087/0107, Figs 3/6-7) in the bleed air duct (Figs 6-7), whereby the pressurized air from the pressurized air duct flows through the eductor into the bleed air flow in the bleed air duct (Par 0108, Figs 6-7). 
(b) Regarding claim 18: 
(i) Kitaguchi discloses the method as recited in claim 15.  
(ii) Kitaguchi further discloses wherein the first entrance point is positioned upstream of a low pressure compressor section (low pressure bleed chamber 25a upstream of sections associated with medium pressure bleed chamber 25b, Fig 3) of the gas turbine engine.
(c) Regarding claim 19: 
(i) Kitaguchi discloses the method as recited in claim 18.  
(ii) Kitaguchi further discloses wherein the second entrance point is positioned proximate a high pressure compressor section (combustion casing 38 proximate high pressure bleed chamber 25c, Fig 3; alternatively, similar embodiment wherein driving fluid supply passage 53 supplied with pressurized bleed air from bleed passage 43 connected to high pressure bleed chamber 25c, Fig 2) of the gas turbine engine.
(d) Regarding claim 20: 
(i) Kitaguchi discloses the method as recited in claim 15.  
(ii) Kitaguchi further discloses wherein the second entrance point is positioned proximate an outer annular plenum of a combustor section (combustor casing 38 of combustor 12, Fig 3) within the gas turbine engine (Fig 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190153963 to Kitaguchi.
(a) Regarding claim 1: 
(i) Kitaguchi discloses a system for bleeding air from a core flow path (Par 0008; “air flows”, Par 0009) of a gas turbine engine (see abstract, Par 0001), comprising: 
a bleed valve (low pressure exhaust valve 47 and/or 48, Fig 3) in a bleed air duct (low pressure bleed passage 41, low pressure passage 44; and/or medium pressure bleed passage 42, medium pressure exhaust passage 45; Figs 3/6-7) configured to receive bleed air (Pars 0057/0085, Fig 3) from a first entrance point (low pressure bleed chamber 25a and/or medium pressure bleed chamber 25b) to the core flow path into the bleed air duct (Fig 3); 
a pressurized air valve (regulation valve 74 and/or 75, Fig 3) in a pressurized air duct (driving air supply passage 71, low pressure driving air supply passage 72 and/or medium pressure driving air supply passage 73, and turbine cooling air line TCA, Fig 3; Par 0093) configured to receive pressurized air from a second entrance point (combustor casing 38, Fig 3, Par 0086/0093) to the core flow path (Fig 3), 
the pressurized air at a pressure greater than that received into the first entrance point (Pars 0020/0087); 
an eductor outlet (nozzle 106 of low and/or medium pressure ejectors 51/52, Pars 0086-0087/0107, Figs 6-7) from the pressurized air duct located in the bleed air duct (Figs 3/6-7), 
wherein the bleed air duct extends along a bleed air flow path (at least suction section 102 and mixing section 103 in main body 101 of ejectors 51 and/or 52, Figs 3/7), and 
wherein the eductor is positioned within the bleed air duct along the bleed air flow path (Fig 7); and
a control system (control device 60, Par 0068) operable to control operation of the bleed valve and the pressurized air valve (Par 0089-0090).
(ii) Kitaguchi does not disclose wherein the bleed air flow path is a linear bleed air flow path. 
(iii) The Applicant has disclosed no criticality of having the bleed air flow path be linear nor made any written description of such a feature. 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed air flow path as disclosed by Kitaguchi to be a linear bleed air flow path as an obvious matter of design choice. 


(b) Regarding claim 2: 
(i) Kitaguchi teaches the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the bleed air duct is of a larger diameter than the pressurized air duct (Figs 6-7).
(c) Regarding claim 4: 
(i) Kitaguchi teaches the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the first entrance point is positioned proximate a compressor section (compressor 11) of the gas turbine engine (Fig 3).
(d) Regarding claim 5: 
(i) Kitaguchi teaches the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the first entrance point is positioned proximate a low pressure compressor section (section associated with either or both of low pressure bleed chamber 25a and medium pressure bleed chamber 25b, Fig 3) of the gas turbine engine (Fig 3).
(e) Regarding claim 6: 
(i) Kitaguchi teaches the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the first entrance point is positioned upstream of a low pressure compressor section (low pressure bleed chamber 25a upstream of sections associated with medium pressure bleed chamber 25b, Fig 3) of the gas turbine engine.
(f) Regarding claim 7: 
(i) Kitaguchi teaches the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the second entrance point is positioned proximate a high pressure compressor section (combustion casing 38 proximate high pressure bleed chamber 25c, Fig 3; alternatively, similar embodiment wherein driving fluid supply passage 53 supplied with pressurized bleed air from bleed passage 43 connected to high pressure bleed chamber 25c, Fig 2) of the gas turbine engine.
(g) Regarding claim 8: 
(i) Kitaguchi teaches the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the second entrance point is positioned downstream of a high pressure compressor section (combustion casing 38, Fig 3) of the gas turbine engine.
(h) Regarding claim 9: 
(i) Kitaguchi teaches the system as recited in claim 1.  
(ii) Kitaguchi further discloses wherein the second entrance point is positioned proximate an outer annular plenum of a combustor section (combustor casing 38 of combustor 12, Fig 3) within the gas turbine engine (Fig 3).
(i) Regarding claim 12: 
(i) Kitaguchi discloses a gas turbine engine (Par 0002), comprising: 
a core flow path (path of air traveling through engine, Par 0002) extending through the gas turbine engine (Par 0002); 
a bleed valve (low pressure exhaust valve 47 and/or 48, Fig 3) in a bleed air duct (low pressure bleed passage 41, low pressure passage 44; and/or medium pressure bleed passage 42, medium pressure exhaust passage 45; Figs 3/6-7) configured to receive bleed air (Pars 0057/0085, Fig 3) from a first entrance point (low pressure bleed chamber 25a and/or medium pressure bleed chamber 25b) proximate a low pressure compressor section (section of compressor associated with either or both of low pressure bleed chamber 25a and medium pressure bleed chamber 25b, Fig 3) in the core flow path into the bleed air duct (Fig 3); 
a pressurized air valve (regulation valve 74 and/or 75, Fig 3) in a pressurized air duct (driving air supply passage 71, low pressure driving air supply passage 72 and/or medium pressure driving air supply passage 73, and turbine cooling air line TCA, Fig 3; Par 0093) configured to receive pressurized air from a second entrance point (combustor casing 38, Fig 3) proximate to a high pressure compressor section (combustion casing 38 proximate high pressure bleed chamber 25c, Fig 3; alternatively, similar embodiment wherein driving fluid supply passage 53 supplied with pressurized bleed air from bleed passage 43 connected to high pressure bleed chamber 25c, Fig 2) in the core flow path (Figs 2 or 3), 
the pressurized air at a pressure greater than that received into the first entrance point (Pars 0020/0087); 
an eductor outlet (nozzle 106 of low and/or medium pressure ejectors 51/52, Pars 0086-0087/0107, Figs 3/6-7) from the pressurized air duct located in the bleed air duct (Figs 3/6-7), 
wherein the bleed air duct extends along a bleed air flow path (at least suction section 102 and mixing section 103 in main body 101 of ejectors 51 and/or 52, Figs 3/7), and 
wherein the eductor is positioned within the bleed air duct along the bleed air flow path (Fig 7); and 
a control system (control device 60, Par 0068) operable to control operation of the bleed valve and the pressurized air valve (Pars 0089-0090).
(ii) Kitaguchi does not disclose wherein the bleed air flow path is a linear bleed air flow path. 
(iii) The Applicant has disclosed no criticality of having the bleed air flow path be linear nor made any written description of such a feature. 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed air flow path as disclosed by Kitaguchi to be a linear bleed air flow path as an obvious matter of design choice.
(j) Regarding claim 13: 
(i) Kitaguchi teaches the gas turbine engine as recited in claim 12.  
(ii) Kitaguchi further discloses wherein the bleed air duct is of a larger diameter than the pressurized air duct (Figs 6-7).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190153963 to Kitaguchi as evidenced by US 10724443 to Hon.
(a) Regarding claim 3: 
(i) Kitaguchi teaches the system as recited in claim 1.  
(ii) Kitaguchi does not explicitly disclose wherein the control system is a FADEC. 
(iii) The use of FADEC control systems to control valves related to the starting of a turbine engine is well known in the art as evidenced by Hon (FADEC controls starting air valve, SAV, during startup of a turbine engine; Fig 7). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system as disclosed by Kitaguchi to be a FADEC as is well known in the art. 

Claim 10-11, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190153963 to Kitaguchi in view of US 3973396 to Kronogard.
(a) Regarding claims 10-11, 14, and 16-17: 
(i) Kitaguchi teaches the system as recited in claim 1, the gas turbine engine as recited in claim 12, and discloses the method of claim 15.  
(ii) Kitaguchi does not disclose: 
communicating the pressurized airflow through a vortex tube in communication with the pressurized air duct; nor 
wherein the vortex tube divides pressurized air from the pressurized air duct into a relatively hot flow and a relatively cold flow, 
wherein the relatively cold flow is conveyed to the eductor, and further comprising an anti-ice system in communication with the vortex tube to receive the relatively hot flow. 
(iii) Kronogard is also in the field of gas turbine engines (see title) and teaches a gas turbine engine comprising: 
a pressurized air duct (conduit 16, Fig 1) which receives pressurized airflow bled from or downstream of a high pressure section of a compressor (compressor 10, with bleed air being taken at aft end of compressor as shown in Fig 1; Col 2 Lns 36-41), 
communicating the pressurized airflow through a vortex tube (expansion member 18) in communication with the pressurized air duct (Col 2 Lns 36-41, Fig 1); and
wherein the vortex tube divides pressurized air from the pressurized air duct into a relatively hot flow and a relatively cold flow (Col 2 Ln 52 – Col 3 Ln 4), and 
further comprising an anti-ice system (a portion of the hot fraction is used for de-icing of windscreens, said de-icing requiring some form of anti-ice system, Col 3 Lns 24-25; said de-icing of windscreens possibly being performed by “an air conditioning” of auxiliary 24, Col 3 Lns 29-34, Fig 1) in communication with the vortex tube to receive the relatively hot flow (“hot fraction” and “a portion of the hot fraction”, Col 3 Lns 19-21 and 24-25). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressurized air duct as disclosed by Kitaguchi with the above aforementioned vortex tube as taught by Kronogard for the purpose of dividing the pressurized air into relatively hot and cold flows and using a portion of the relatively hot flow to de-ice windscreens (Col 3 Lns 24-25) and also potentially heating hot water systems, heating fuel oil, supplying hot air to an air conditioner, or the like (Col 3 Lns 24-34).  
(v) As the relatively hot flow portion of the pressurized air has been removed from the pressurized air duct the remaining flow, i.e. the relatively cold flow, is all that remains to flow through the pressurized air duct which is ultimately conveyed to the eductor. Notably, this now cooler pressurized air has the additional benefit of increasing the cooling ability of air supplied to a turbine cooling line (TCA, Par 0093). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745